                    Case 19-50776-CSS                  Doc 55        Filed 08/31/20            Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                                 Chapter 11

    PROMISE HEALTHCARE GROUP, LLC, et al.,                                 Case No. 18-12491 (CSS)

                     Debtors. 1                                            (Jointly Administered)


    PROMISE HEALTHCARE, INC., BOSSIER
    LAND ACQUISITION CORP., PROMISE
    HEALTHCARE OF LOUISIANA, INC., AND
    PROMISE PROPERTIES OF SHREVEPORT,
    LLC,                                                                   Adv. Proc. No. 19-50776 (CSS)

                     Plaintiffs,                                           Hearing Date: 10/8/2020 at 11:00 AM

                                                                           Objection Deadline: 9/16/2020 at 4:00 P.M.
    v.
                                                                           Re: Adv. Docket Nos. 49 and 50
    KPC PROMISE HEALTHCARE, LLC and
    STRATEGIC GLOBAL MANAGEMENT, INC.,

                     Defendants.


     AMENDED NOTICE OF HEARING REGARDING DEFENDANTS’ MOTION TO
    COMPEL PRODUCTION OF DOCUMENTS FROM NON-PARTIES MARK TRESS,
         HANCOCK WHITNEY BANK AND LEXMARK HOLDINGS LLC
1The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital, L.L.C. (5340), Promise
Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land
Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise
Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise
Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise
Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital
Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861),
Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San Francisco,
CA 94111.
               Case 19-50776-CSS         Doc 55     Filed 08/31/20    Page 2 of 3




        PLEASE TAKE NOTICE that on August 19, 2020, the above-captioned Defendants filed
a Motion to Compel Production of Documents From Non-Parties Mark Tress, Hancock Whitney
Bank and Lexmark Holdings LLC [D.I. 49] (the “Motion”) in the United States Bankruptcy Court
for the District of Delaware (the “Court”). You were previously served with a copy of the Motion.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to approval of the Motion
must (a) be in writing; (b) be filed with the Clerk of the Bankruptcy Court, 824 Market Street, 3rd
Floor, Wilmington, Delaware 19801, on or before September 16, 2020 at 4:00 p.m. (Eastern
Time) (the “Objection Deadline”); and (c) served so as to be received on or before the Objection
Deadline by the undersigned counsel to Defendants.

       PLEASE TAKE FURTHER NOTICE that only objections made in writing and timely filed
and received, in accordance with the procedures above, will be considered by the Court at such
hearing.

    PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL BE
HELD ON OCTOBER 8, 2020 at 11:00 A.M. (EASTERN TIME) BEFORE THE
HONORABLE CHRISTOPHER S. SONTCHI, AT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR,
COURTROOM #6, WILMINGTON, DELAWARE 19801.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE
OR HEARING.


 Dated: August 31, 2020                             BARNES & THORNBURG, LLP
        Wilmington, Delaware                        /s/ Thomas E. Hanson, Jr.
                                                    Thomas E. Hanson, Jr. (No. 4102)
                                                    Kevin G. Collins (No. 5149)
                                                    1000 N. West Street, Suite 1500
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 300-3434
                                                    Facsimile: (302) 300-3456
                                                    Email: thanson@btlaw.com
                                                           kcollins@btlaw.com


                                                    -and-




                                                2
Case 19-50776-CSS   Doc 55   Filed 08/31/20   Page 3 of 3




                             BUCHALTER, A Professional Corporation
                             Mary H. Rose (admitted pro hac vice)
                             Paul S. Arrow (admitted pro hac vice)
                             1000 Wilshire Boulevard, Suite 1500
                             Los Angeles, California 90017
                             Telephone: (213) 891-0700
                             Facsimile: (213) 896-0400
                             Email: mrose@buchalter.com
                                     parrow@buchalter.com

                             Attorneys for Defendants KPC Promise
                             Healthcare, LLC and Strategic Global
                             Management, Inc.




                         3
